Exhibit 10.53

 

EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 5th
day of September, 2004, by and between The Old Evangeline Downs, L.L.C.
(hereinafter the “Employer”) and Michael Howard (hereinafter the “Employee”).

 

WHEREAS, the Employee has experience related to the business of the Employer;
and

 

WHEREAS, Employer desires and intends to employ the Employee as General Manager
of the Employer, pursuant to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Employee and the Employer agree as follows:

 

DURATION

 

1.               The Agreement will be effective on the date hereof and shall
continue for a term of three (3) years from and after September 5, 2004 and
shall continue through September 5, 2007, except as otherwise provided herein. 
This Agreement shall continue on a year-to-year basis, subject to termination by
either party for any reason or no reason upon thirty (30) days prior written
notice to the other.

 

COMPENSATION

 

2.               All payments of salary and other compensation to the Employee
shall be payable in accordance with the Employer’s ordinary payroll and other
policies and procedures.

 

a.               During each year of this Agreement, the Employer agrees to
compensate the Employee on a salary basis at the annual rate of $225,000 (“Base
Salary”).

 

b.              Thereafter, if this Agreement is continued as provided in
paragraph 1 above, the Employee’s Base Salary will be subject to increase
pursuant to the Employer’s policies and procedures regarding salary review then
in effect for employees similarly situated to Employee.

 

c.               During the term of this Agreement, the Employee shall also
receive expense reimbursements in accordance with the Employer’s policies and
procedures then in effect, and which may be amended from time to time.

 

1

--------------------------------------------------------------------------------


 

d.              In addition to the Base Salary Employee shall be entitled to
receive a bonus in accordance to the following:

 

(i)                                     For the year ending 12/31/04, Employee
shall be entitled to receive a bonus of $10,000.00 based on the criteria
outlined by Employer’s Chief Operating Officer;

(ii)                                  On or about January 1, 2006 and for each
calendar year of the term hereof, Employee shall be entitled to receive a bonus
of no less than $25,000.00 and up to $112,500.00, based on Employee’s
performance during the previous employment year which performance and criteria
shall be based on meeting or exceeding the criteria outlined by the Chief
Operating Officer.

 

The parties acknowledge that in order to receive a bonus, Employee must be a
current employee of Employer on the date such bonus is to be paid, and shall not
have given notice of an intent to resign his employment on or prior to the date
such bonus is to be paid.

 

e.               Employee will be also entitled to be reimbursed for relocation
expenses in connection with Employee’s relocation from northern Louisiana.  Such
expenses of Employee will be reimbursed in accordance with the Employer’s
relocation policy, but will be amended to include up to one (1) year for a
temporary housing allowance for an apartment in the Opelousas area.

 

Both the Employer and the Employee acknowledge that such compensation and the
other covenants and agreements of the Employer contained herein are fair and
adequate compensation for the Employee’s services and for the mutual promises
described below.

 

3.               The Employer and the Employee acknowledge and agree that,
subject to the provisions of this Agreement, the Employee shall be entitled to
receive the standard benefits given to all Employer employees.  Notwithstanding
the foregoing, the Employee’s benefits shall include health insurance, a
deferred compensation plan to be implemented by Employer, and such other
benefits generally made available to the Employer’s management employees.

 

4.               The Employee acknowledges and agrees that any employee benefits
provided to the Employee by the Employer incident to the Employee’s employment
are governed by the applicable plan documents, summary plan descriptions or
employment policies, and may be modified, suspended or revoked at any time, in
accordance with the terms and provisions of the applicable documents or
policies.

 

2

--------------------------------------------------------------------------------


 

EMPLOYEE RESPONSIBILITIES

 

5.               The Employee acknowledges and agrees that he shall be employed
as General Manager of the racino commonly known as Old Evangeline Downs, located
in Opelousas, Louisiana, and agrees to devote his best efforts and his working
time to his position with Employer and shall comply with all of the Employer’s
policies and codes of conduct.  Employee shall not engage in any additional
employment, including any paid consulting or other services to third parties,
without the prior written approval of the Employer.

 

6.               The Employee acknowledges and agrees that the duties and
responsibilities of the Employee required by his position are wholly within the
discretion of the Chief Operating Officer and/or such other individual(s) as the
Board of Directors of the Employer may designate, which duties and
responsibilities may be modified, or new duties and responsibilities may be
imposed by the Employer, subject to the Change of Control and Severance
Provisions herein.

 

7.               Employee will be located in Opelousas, Louisiana for purposes
of carrying out his responsibilities hereunder unless otherwise directed by the
Chief Operating Officer.

 

 

 

TERMINATION

 

8.               The Employee has the right to terminate this agreement upon
thirty (30) days prior written notice to Employer.  The Employee acknowledged
and agrees that the Chief Operating Officer or such other individual having the
authority of the Employer has the right to terminate this Employment Agreement,
for any reason, by providing the Employee with sixty (60) days prior written
notice of the termination or payment in lieu of such compensation during such
notice period.  If the Agreement is terminated by Employee and not by the
Employer, except as otherwise set forth herein, the Employer is not obligated to
pay Employee compensation during such notice period (including any bonus) unless
the Employer elects to have Employee continue in his employ during such period
and only for the number of days the Employer elects to have Employee continue in
its employ.  However, if the Agreement is terminated by the Employer without
“good cause” as defined below, the Employer covenants and agrees to provide the
Employee, in addition to the sixty day compensation period, with the SEVERANCE
set forth in Section 14 herein.

 

9.               The Employee acknowledges that Employer has the right to
terminate this Agreement at any time, without notice, unless specifically set
forth herein, for any “good cause” defined as the following:

 

3

--------------------------------------------------------------------------------


 

a.               Employee’s death.

 

b.              Employee becoming mentally or physically disabled (a
“disability”), which disability renders Employee unable to perform, as certified
by a mutually-agreeable competent medical physician, a substantial portion of
Employee’s duties hereunder for a continuous period of sixty (60) days or a
total of ninety (90) days in any twelve (12) consecutive month period.

 

c.               Employee’s commission of an act of embezzlement, fraud or
misappropriation against the Employer.

 

d.              Employee’s conviction of or entry of a plea of guilty or a nolo
contender or its equivalent to a felony.

 

e.               Employee’s conviction of a misdemeanor involving moral
turpitude.

 

f.                 Employee’s continued negligence or failure to discharge
Employee’s duties or responsibilities or the repeated taking of any action
prohibited by Employer’s immediate supervisor, the Managing Member or the Board
of Managers of the Employer, and the same is not cured within thirty (30) days
after written notice specifying such failure by Employee.

 

g.              Employee’s gross negligence or gross misconduct in the course
and scope of his employment with Employer including dishonesty, a willful
violation of any law or regulation resulting in material adverse consequences to
Employer.

 

h.              Employee’s being under the influence of illegal drugs or chronic
alcohol abuse while performing his duties herein, the revocation, suspension for
more than thirty (30) days or a voluntary relinquishment of any gaming license
for the performance of Employee’s duties hereunder or the failure of Employee to
maintain or obtain a gaming license or other license necessary for Employee to
function and operate as General Manager in the jurisdictions where Employer does
business or in other jurisdictions where Employee has responsibility through no
fault of Employer.

 

i.                  Breach of any term or condition of this Agreement or any
policies or procedures of Employer and Employee’s failure to cure the affects of
such violation within thirty (30) days after written notice specifying in
reasonable detail the alleged failure or violation.

 

4

--------------------------------------------------------------------------------


 

Although Employee shall have the right to remedy certain violations or failures
as set forth above where a notice provision and opportunity to cure is
specifically provided, in no event will Employee be entitled to more than one
thirty (30) day notice for breach or violation of the same offense or
infraction; subsequent commission of the same offense or infraction will warrant
immediate termination.

 

In the event that Employee is terminated by the Employer for “good cause”, the
Employer shall only be required to pay Employee those amounts due to Employee,
and Employee shall not be entitled to receive any bonus amounts.

 

 

 

CHANGE OF CONTROL

 

10.         If the Employer should undergo a “Change of Control”, as defined
below, and there is a material diminution in the Employee’s responsibilities and
duties, then the Employee, at his option, may notify the Employer at any time
within six month (6) following such Change of Control that he intends to
terminate his Agreement based upon the Change of Control.

 

11.         In the event that the Employee elects to terminate this Agreement
based upon a Change in Control or the Employee is terminated as a result of the
Change of Control as set forth below, the Employer covenants and agrees to pay
to the Employee as severance compensation an amount equal to the greater of (i)
the amount Employee would have received through the duration of his contract,
including the value of those benefits that would have been earned but for the
Change in Control including any amount of bonus that Employee would have earned
but for such Change in Control, subject to customary withholding or (ii) Twelve
months’ pay based on the annual compensation provided to Employee hereunder
including all benefits and other compensation including the bonus, if any, that
would have been earned but for the Change in Control.

 

12.         In the event the Employee is terminated without cause within six (6)
months following such Change of Control, Employee shall be entitled to the
compensation described in paragraph 11 above.

 

13.         As used in this Agreement, a “Change of Control” shall be deemed to
have occurred in any of the following instances:

 

a.               The Employer is merged or consolidated with another corporation
or entity and as a result of such merger or consolidation less than fifty-one
percent (51%) of the outstanding voting securities, units or other interests (on
a fully diluted basis) of the surviving or resulting corporation are owned in
the aggregate by the former owners of the Employer;

 

5

--------------------------------------------------------------------------------


 

b.              The Employer sells all or substantially all of its assets; or

 

c.               There is an acquisition of fifty percent (50%) or more of the
outstanding voting securities, interest, units or other ownership rights of
Employer pursuant to any transaction or combination of transactions by any
person or group.

 

 

SEVERANCE

 

14.         The Employee and the Employer acknowledge and agree that, if the
Employer elects to terminate this Agreement at any time prior to the expiration
of its term, for any reason other than “good cause” as defined above, and is not
a result of a Change in Control, the Employee shall, in addition to such
compensation that has already accrued to Employee, be entitled to severance pay
as described herein.  Such severance pay shall be equal to the lesser of (i) the
amount Employee would have received through the duration of his contract,
including the value of those benefits that would have been earned but for the
Termination of his contract including the bonus; or (ii) six months pay
including a pro rata share of the bonus compensation the Employer would have
been paid, plus the other benefits that would have been earned based on the
compensation provided to Employee hereunder, both subject to normal
withholding.  Employee will be required to execute a settlement and general
release of claims against the Employer, its officers, managers, members, agents,
employees, successors and assigns, for matters arising out of or relating to
Employee’s employment with the Employer, in a form acceptable to Employer.

 

 

SEVERABILITY

 

15.         The parties acknowledge and agree that each covenant and/or
provision of this Agreement shall be enforceable independently of every other
covenant and/or provision. Furthermore, the parties acknowledge and agree that,
in the event any covenant and/or provision of this Agreement is determined to be
unenforceable for any reason, the remaining covenants and/or provisions will
remain effective, binding and enforceable.

 

WAIVER

16.         The parties acknowledge and agree that the failure of either to
enforce any provision of this Agreement shall not constitute a waiver of that
particular provision, or of any other provisions of this Agreement.

 

6

--------------------------------------------------------------------------------


 


SUCCESSORS AND ASSIGNS AND SURVIVAL

 

17.         This Agreement shall be binding upon the successors and assigns of
Employer and this Agreement will be fully binding upon, and may be enforced by
the Employee against any successor and/or assignee of the Employer. To the
extent necessary to enforce the terms of this Agreement the provisions
including, but not limited to Compensation, Change in Control and
Indemnification shall survive the expiration or early termination of this
Agreement

 

INDEMNIFICATION

 

18.         During the term of this Agreement, the Employer shall indemnify,
defend, hold and save the Employee harmless from and against any and all
liabilities, costs and expenses whatsoever (including, but not limited to,
attorneys’ fees and court costs) relating to his employment by the Employer to
the fullest extent permissible under the law.  This indemnification shall
include Employee’s heirs, administrators or executor and each of them provided
that Employee, his heirs, administrators or executors or one of them promptly
notifies Employer of adverse claims or threatened or actual lawsuits.  Employee,
his heirs, administrators or executors as appropriate shall provide complete
cooperation to Employer, its attorneys and agents in such case to the extent
possible.  This indemnity by Employer notwithstanding this paragraph shall not
include the gross negligence, misconduct or criminal acts or omissions on the
part of the Employee.

 

NON-COMPETITION AGREEMENT

 

19.         Both parties acknowledge that the Employee’s position is one of
considerable responsibility and requires considerable training, relationships
and contacts with customers, clients and potential customers and clients, and
experience that it will take a substantial amount of Employer’s time to replace
an employee who has received such training, relationships, contacts and
experience as are typically afforded by Employer.

 

20.         As a condition of employment and continued employment of Employee by
Employer, the parties mutually agree that confidentiality is required in
connection with the business of Employer and in connection with the operations
and the names of Employer’s customers and clients, and that accordingly, it is
vital that Employer be protected from direct or indirect competition from key
employees whose employment might be terminated by

 

7

--------------------------------------------------------------------------------


 

or from Employer, said protection required during employment and for a
reasonable period of time after termination thereof.

 

21.         It is hereby agreed by and between the parties that, as a part of
the valuable consideration of the employment and continued employment of
Employee by Employer:

 

a.               That Employee shall treat and keep secret all matters relating
directly or indirectly to the business of Employer, including but not limited
to, the contents of all manuals, memoranda, production, marketing, promotional
and training materials, financial statements, sales and operations records,
business methods, systems and forms, production records, billing rates, cost
rates, employee salaries and work histories, customer and client lists, mailing
lists, processes, inventions, formulas, job production and cost records, special
terms with customers and clients or any other information relative to the past,
present or prospective customers and operations as completely confidential
information entrusted to him solely for use in his capacity as an employee of
Employer.  Employee further agrees not to keep and/or use any papers, records,
or any information whatsoever relative to any of the matters referred to in the
preceding sentence, nor shall Employee furnish, make available or otherwise
divulge such information to any person during or after his employment by
Employer, unless specifically instructed to do so in writing signed by the Chief
Operating Officer of Employer.

 

b.              That if for any reason Employee shall voluntarily or
involuntarily terminate his employment or Employer shall terminate Employee, it
is specifically agreed and understood that Employee, for a  period commencing on
the date of termination and terminating on the earlier of (i) the normal
expiration of the then effective Term or Extended Term or (ii) six (6) months
following the date of termination, shall not, within a radius of fifty (50)
miles of Dubuque, Iowa or Opelousas, Louisiana and/or any entities within
Peninsula Gaming, LLC (the “Territories”), directly or indirectly engage in, be
interested in, or in any manner whatsoever be connected with any casino or
racino located within the Territories.  The Territories shall not include the
State of Nevada.

 

c.               That if for any reason Employee shall voluntarily or
involuntarily terminate his employment or Employer shall terminate Employee, it
is specifically agreed and understood that Employee, for a period of one (1)
year from the date of termination, shall not, directly or indirectly, in any
capacity whatsoever, hire or solicit for employment any individual employed as
an employee of Employer at any time during the three (3) months preceding the
date of termination.

 

d.              That if for any reason Employee shall voluntarily or
involuntarily terminate his employment or Employer shall terminate Employee or

 

8

--------------------------------------------------------------------------------


 

this Agreement otherwise expires, Employee shall promptly deliver to the
Employer all materials of a confidential nature as described herein and such
other materials relating to the Employer’s business in Employee’s possession or
control.

 

NOTICES

 

22.         Any notice required or permitted under this Agreement shall be in
writing and shall be sent certified mail, return receipt requested.  Any such
notice shall be deemed given when so sent as follows:

 

If to Employer, to:

 

Jonathan Swain

Peninsula Gaming, LLC

P.O. Box 1750

Dubuque, IA  52004-1750

 

If to the Employee, to:

 

Michael Howard

643 Linden Street

Shreveport, LA  71106

 

 

 

APPLICABLE LAW

 

23.         This Agreement shall be governed by the laws of the State of Iowa. 
The parties agree that any dispute arising out of this Agreement, or the
interpretation of its terms, whether monetary or otherwise, shall be decided by
binding arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”).  The arbitration shall be heard before a single
arbitrator in Las Vegas, NV under the expedited rules of the AAA.  The costs of
the arbitration shall be borne equally between Employer and Employee with each
side to bear each side’s own attorneys fees and costs.

 

 

 

MODIFICATION

 

24.         Both parties acknowledge and agree that this Agreement constitutes
the complete  and entire agreement between the parties; that the parties have
executed this Agreement based upon the express terms and provisions set

 

9

--------------------------------------------------------------------------------


 

forth herein; that the parties have not relied on any representations, oral or
written, which are not set forth in this Agreement; that no previous agreement,
either oral or written, shall have any effect on the terms or provisions of this
Agreement; and that all previous agreements, either oral or written, are
expressly superseded and revoked by this Agreement.

 

25.         Both parties acknowledge and agree that the covenants and/or
provisions of this Agreement may not be modified by any subsequent agreement
unless the modifying agreement; (i) is in writing; (ii) contains an express
provision referencing this Agreement; (iii) is signed by the Employee; and (iv)
is signed by an authorized signatory of the Employer.

 

This Agreement shall be effective on the first day and year above written.

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Michael Howard

 

Michael Howard

 

 

 

 

 

EMPLOYER:

 

 

 

THE OLD EVANGELINE DOWNS, L.L.C.

 

 

 

By:

/s/ Jonathan Swain

 

 

Jonathan Swain

 

 

Chief Operating Officer

 

 

Peninsula Gaming, LLC and as an

 

 

Authorized signatory of The Old

 

 

Evangeline Downs, L.L.C.

 

10

--------------------------------------------------------------------------------